Exhibit 10.15

 

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

 

This Third Amendment to Credit Agreement dated as of July 1, 2016 (the "Third
Amendment"), is made between HAN FENG, INC., a North Carolina corporation having
its principal place of business at 6001 West Market Street, Greensboro, North
Carolina 27409 (the "Borrower"), and EAST WEST BANK, 535 Madison Avenue, 8th
Floor, New York, New York 10022 (referred to herein as the "Bank").

 

Recitals

 

Whereas, the Borrower, New Sun Wah Trading Corporation, a corporation originally
formed in the State of South Carolina ("New Sun Wah"), and the Bank entered into
a credit agreement as of January 5, 2012, providing for a credit facility from
the Bank to the Borrower and New Sun Wah in the maximum principal amount of Ten
Million ($10,000,000) Dollars,

 

Whereas, the Borrower is the successor in interest to New Sun Wah by merger of
New Sun Wah into the Borrower as of March 26, 2012 pursuant to Articles of
Merger filed with the Secretary of State of the State of North Carolina as of
such date, the Borrower being the surviving entity after such merger and New Sun
Wah being a division of the Borrower,

 

Whereas, the Borrower and the Bank increased the maximum principal amount of the
credit facility to Twelve Million ($12,000,000) Dollars, and amended certain
other terms and conditions of such credit facility, pursuant to an amendment to
credit agreement between the Borrower and the Bank dated as of May 21, 2013 (the
"First Amendment"),

 

Whereas, the Borrower and the Bank revised the interest rate applicable to such
credit facility, and amended certain other terms and conditions of the credit
facility, pursuant to a second amendment to credit agreement between the
Borrower and the Bank dated as of December 20, 2013 (the "Second Amendment")

 

Whereas, the Borrower and the Bank wish to further amend such credit agreement,
as amended by the First Amendment and the Second Amendment (the "Credit
Agreement"), to, among other things, (i) increase the maximum principal amount
of the credit facility to Fourteen Million Five Hundred Thousand ($14,500,000)
Dollars, (ii) extend the maturity date of the credit facility, (iii) revise the
rate of interest on the loans made thereunder, and (iv) revise certain covenants
and definitions of the Credit Agreement, all as set forth herein,

 

Terms and Conditions

 

 

1.

The Credit Agreement is hereby amended by the terms and conditions set forth in
this Third Amendment effective as of the date hereof, and in the event of any
conflict the terms of this Third Amendment shall govern.

        2. Section 1.02 of the Credit Agreement is hereby amended by adding the
following sentence to the end of Section 1.02(a): "Upon the signing of the Third
Amendment, the Note signed and delivered with the Credit Agreement shall be
replaced with a promissory note substantially in the form attached to the Third
Amendment as Exhibit A, which replacement note shall operate thereafter as the
Note."

 

 

--------------------------------------------------------------------------------

 

 

 

3.

Section 2.01(a) of the Credit Agreement is hereby amended to read in full as

 

follows: 2.01 Interest Rate and Payment Dates

 

(a)     Prior to Maturity. Except as otherwise provided in Section 2.01(b),
prior to maturity, the outstanding principal balance of the Loans shall bear
interest at a rate per annum equal to the Prime Rate in effect from time to
time, less 0.15%, but in no event less than 3.25% per annum.

 

 

4.

The following paragraph is hereby added as Section 2.01(e) of the Credit
Agreement, to read in full as follows:

 

(e)     Late Charges. If a payment is more than 10 days late, Borrower will be
charged 6.0% of the unpaid portion of the payment as a late charge.

 

Section 2.02 of the Credit Agreement is hereby amended by adding the following
sentence: "An additional facility fee in the sum of Fourteen Thousand ($14,000)
Dollars shall be paid to the Bank by the Borrower upon the signing of the Third
Amendment."

 

  6.    Section 6.08 (b) is hereby replaced by the following:

 

(b)     Accounts Receivable ofAffiliates.

 

The Borrower shall not permit the amount of the accounts receivable of its
Affiliates and Han Feng Global, Inc. (which is not an Affiliate) to exceed, in
the aggregate, the following amounts as determined by the Bank on a quarterly
basis as of the dates specified:

 

Dates

Limits of Accounts Receivable

June 30, 2016

$9,500,000

Sept. 30, 2016

$9,500,000

Dec. 31, 2016

$9,250,000

March 31, 2017

$9,250,000

June 30, 2017

$9,000,000

Sept. 30, 2017

$9,000,000

Dec. 31, 2017and after

$8,750,000

 

2

--------------------------------------------------------------------------------

 

 

7. The following definitions set forth in Annex I of the Credit Agreement are
hereby amended to read as follows:

 

"Agreement": this Credit Agreement, as amended by Amendment to Credit Agreement
between the Borrower and the Bank dated as of May 21, 2013 (the "First
Amendment"), the Second Amendment to Credit Agreement between the Borrower and
the Bank dated as of December 20, 2013 (the "Second Amendmenr), and the Third
Amendment to Credit Agreement between the Borrower and the Bank dated as of July
1, 2016 (the "Third Amendment'), as the same may be further amended,
supplemented or otherwise modified from time to time.

 

"Commitment Amount": Fourteen Million Five Hundred Thousand ($14,500,000)
Dollars, as such figure may be reduced from time to time pursuant to Section
1.04.

 

"Eligible Accounts": Accounts Receivable of the Borrower subject to a fully
perfected first priority security interest in favor of he Bank pursuant to a
Security Agreement and which conform to the representations and warranties
contained in the Security Agreements, reduced by the amount of any returns,
discounts, claims, credits and allowances of any nature and less reserves for
other matters affecting the creditworthiness of account debtors owing the
accounts receivable, but specifically excluding the following:

 

(1)     bill and hold (deferred shipment) transactions,

 

(2)     all Accounts Receivable which have not been paid in full within 90 days
after the invoice date thereof

 

(3)     all Accounts Receivable due from (i) any Affiliate of the Borrower, (ii)
from an account debtor which is the subject of any reorganization, bankruptcy,
receivership, custodianship, insolvency or other analogous condition or (ii)
from any Person who is, or is an Affiliate of a Family Member,

 

(4)     all Accounts Receivable subject to a purchase money security interest or
other lien in favor of any person, such as floor-plan arrangements,

 

(5)     Accounts Receivable from any government (federal, state, local or
foreign) or any agency, bureau or department thereof excluding Canadian accounts
or accounts that are subject to credit insurance payable to the Bank issued by
an insurer acceptable to the Bank and on terms and in amounts acceptable to the
Bank,

 

(6)     contra accounts,

 

3

--------------------------------------------------------------------------------

 

 

(7)     Accounts Receivable subject to any dispute, setoff, counterclaim or
other claim or defense on the part of the account debtor denying liability under
such Accounts Receivable in whole or in part,

 

(8)     Accounts Receivable not payable in U.S. Dollars or which are not
evidenced by an invoice or which are evidenced by an instrument or chattel
paper,

 

(9)     Accounts Receivable due from a customer 25% or more of whose Accounts
Receivable (by dollar amount) due to Borrower are outstanding 90 days or more
after the invoice date thereof

 

(10)     Accounts receivable which are due from an account debtor with no
regular place of business in the United States (unless such Accounts Receivable
are secured by clean letters of credit in favor of the Borrower and in which the
Bank has a fully perfected first priority security interest, are secured by
letters of credit in favor of the Bank or which are assigned to the Bank or are
covered by export insurance (provided that in each of the foregoing situations
the letter of credit or export insurance policy, as applicable, is (x) in form
and substance acceptable to the Bank and (y) issued by a bank or insurance
company, as applicable, doing business in the United States and acceptable to
the Bank),

 

(11)     Accounts Receivable due from an account debtor to the extent the
aggregate outstanding amount of Accounts Receivable due from such account debtor
and its Affiliates exceeds 25% of the aggregate amount of all Accounts
Receivable due to the Borrower (but only to the extent of such excess), and

 

(12)     any Accounts Receivable due from Han Feng Global, Inc. in excess of
Seven Hundred Fifty Thousand ($750,000) Dollars.

 

"Han Feng Global, Inc.": a Delaware corporation that is qualified to do business
in the State of Georgia under the trade name "NSG Trading" and which is not an
Affiliate.

 

"Maturity Date": May 31, 2018, or such earlier date on which all outstanding
Loans shall become due and payable, whether by acceleration or otherwise.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Credit
Agreement as of the day and year first written above.

 

 

HAN FENG, INC.

 

/s/ Zhou Min Ni                       

Name: Zhou Min Ni

Title: Chief Executive Officer

 

 

EAST     WEST BANK

By: /s/ Terry Mang                   

Name: Terry Mang

Title: Vice President

 

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------